internal_revenue_service appeals_office san jose appeals ms-7100 s market st ste san jose ca release number release date date date certified mail dear department of the treasury taxpayer_identification_number person to contact employee id tel fax contact hours tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons e e games the regular operation of your primary activity was the regular operation of games does not in and of itself further tax exempt purposes you have not demonstrated that you operated exclusively for exempt purposes as described in sec_501 of the code you operated for the primary purpose of carrying_on_a_trade_or_business for profit and all of your profits were payable to one or more organizations_exempt_from_taxation under we hereby determined that you are a feeder_organization not exempt from taxation as described in sec_502 of the code sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest we hereby determined that you operated for the benefit of private interests of a private individual contributions to your organization are not deductible under sec_170 of the code if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication appeals team manager tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations watt ave sa6209 eo mv sacramento ca date qct taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear if you accept our findings please sign and retum the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need - not repeat this process we will issue a final revocation letter we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication892 exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination form_6018 department of the treasury - internal_revenue_service 886a f name of taxpayer org ein explanation of items tin schedule no or exhibit year period ended 20xx12 20xx12 legend org - organization name city - city dir-2 dir-3 co-1 through co-11 - ein - ein xx - date address - address state - state - dir games - games motto - motto ra-1 through ra-7 - through dir-1 _ ra through companies issue whether the tax-exempt status of an organization whose only activity is conducting motto games while making only insubstantial donations to charity should be revoked facts org org was incorporated in the state of state on december 20xx and recognized as a tax-exempt_organization under sec_501 on may 20xx the organization was presumed to be a publically supported_organization described in sec_509 and sec_170 on april 20xx the three member board_of directors met to restate the charitable activities of the organization as follows org will provide educational materials to indigent women regarding the risks of breast cancer the means available for the diagnosis and treatment it will contract with counselors to provide both pre and post operative counseling for indigent women who are dealing with breast cancer and it’s aftermath it will assist local public school children with health related educational programs and such other charitable activities as may be approved by the board_of directors the board_of directors held a special meeting on november 20xx at which time they approved an amendment to their articles of incorporation article iib was amended to state the specific purpose of this corporation is to provide money for breast cancer diagnosis and assistance to survivors to undertake such other charitable projects as deemed necessary this change was not reported to the irs from 20xx thru 20xx the board_of directors has consisted of three individuals dir-1 dir-2 and dir-3 all of these individuals were are employees of co-1 per co-2 ra-1 is the owner president of this company ra-2 a partner in co-2 and co-3 ra-1 is also a partner in these companies had sole check signing authority ra-2 was not a member of the board_of directors these two partnerships were major suppliers to the organization they all shared the address in city state form acrev department of the treasury - intemal revenue service page -1- f 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items 20kx12 20xx12 tin ein schedule no or exhibit year period ended the board_of directors held a special meeting on january 20xx at which time they resolved that ra-4 and ra-5 may sign on the account at co-4 the board_of directors held a special meeting on december 20xx at which time they resolved that ra-4 and ra-5 should be removed from the account at co-4 and that ra-6 and dir-3 be given signature_authority the organization conducted weekly motto events in an effort to raise funds these motto games were the organization’s only activities the organization held two sessions per week at the address city state location they also held sessions at the address city state location throughout the week the events were open to the general_public and org estimates that anywhere from to people attended the motto events three types of motto were generally conducted which are session motto electronic motto and pull-tabs called game games by org session motto is basically traditional motto where a number is called and players mark the number on their corresponding cards electronic motto is played with electronic handsets and pull-tabs are tickets purchased that give a player a chance to win instant cash no other revenue generating activities were conducted by org the organization does not have a phone number or website the address listed on their form_990 was that of the address office of ra-7 in city total gross_receipts for the years 20xx thru 20xx were dollar_figuredollar_figure dollar_figuredollar_figure and dollar_figuredollar_figure respectively org made charitable donations from 20xx thru 20xx in 20xx the organization donated dollar_figuredollar_figure of gross_receipts to charity in 20xx the org donated dollar_figuredollar_figure to charity and in 20xx the org donated dollar_figuredollar_figure the total amount claimed by the organization was dollar_figuredollar_figure which included dollar_figuredollar_figure donated to related motto organizations controlled by ra-1 that have been revoked these organizations shared resources and expenses payout donated year 20xx 20xx 20xx gross_receipts dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure winner payouts unknown dollar_figuredollar_figure dollar_figuredollar_figure unknown dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure donated percentage org states that it could not make more charitable distributions because of the high rents and the fact that it is was not profitable and even lost money in 20xx the majority of the organization’s revenue was paid out to winners of motto games from looking at org’s profit and loss statements it can be determined that in 20xx roughly of gross_receipts were paid out to winners of motto games was paid as rental of facilities and motto equipment was paid to form acrev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service 886a f name of taxpayer org ein explanation of items tin schedule no or exhibit year period ended 20xx12 20xx12 charity in 20xx roughly of gross_receipts was paid out to winners of motto games was paid as rental of facilities and motto equipment less than was paid to charity the two largest expenses_incurred by the organization are the rental of the building where the motto sessions are held and the rental of motto machines and equipment for 20xx building rent was dollar_figuredollar_figure and for -20xx it was dollar_figuredollar_figure in 20xx the rental of motto machines and equipment was dollar_figuredollar_figure in 20xx the - ra-lisa total cost of machine rentals was dollar_figuredollar_figure org leases the motto hall from co-5 20xx partner in this entity org leases motto equipment from co-2 20xx __ based on a percent of the session’s net profits as well as a flat rate for the rental of handsets payments to co-2 20xx _ are typically over dollar_figuredollar_figure for each weekend session it should be noted that ra-4 is the person _-_ and between who signed as the lessor on both the contract between org and co-5 20xx org and co-2 20xkx using the same facilities on days when org does not have motto sessions besides paying rents the organization also paid for utilities and services this rent is in addition to similar rent charged to another organization according to an article dated july 20xx in the report from the office of the city administrator special activity unit dated july 20xx and per the city of city agenda org and another organization at co-7 rent big_number square feet and pay dollar_figuredollar_figure per square foot to co-5 the motto hall operator who in turn pays dollar_figuredollar_figureper square foot to co-6 the lessor of co-7 properties the organization also paid volunteer reimbursements this amount was included in payouts in the 20xx year these amounts ranged from dollar_figuredollar_figure - dollar_figuredollar_figure per day for a total of dollar_figuredollar_figure in 20xx volunteers were paid dollar_figuredollar_figure payments ranged from dollar_figuredollar_figure - dollar_figuredollar_figure per day this amount was carried on the books as electronic reimbursements it should be noted that on any given day different people were paid different amounts these individuals served as floor workers and cashiers their services were an integral part of the motto operations which could not have occurred without their labor that is why these payments are more in line with compensation rather than reimbursements the organization utilized the services of private security guards at the motto games these individuals were treated as private contractors for the 20xx year they were paid dollar_figuredollar_figure and they were paid dollar_figuredollar_figure in 20xx their services were described as providing protection for the motto operation they were paid_by check at the end of each motto session the organization states that the guards had no direct involvement with the operations of the games their duties were described as monitoring doors inside and outside hall maintaining noise levels and disruptions and player safety on april 20xx the organization was sent a letter from the city city manager ra-7 in the letter the city expressed concern about volunteer reimbursements of dollar_figuredollar_figure in the march 20xx report that violated the city municipal code on august 20xx ra-1 faxed the city manager form acrev 4-c8 page -3- department of the treasury - internal_revenue_service e 886a department of the treasury - internal_revenue_service orm name of taxpa org explanation of items schedule no or exhibit year period ended pays tin ein 20xx12 20xx12 a revised report that did not list volunteer reimbursements it should be noted that ra-1 is not an officer of this organization during the years under consideration the organization sold pull tabs during their motto events 20kx 20xx 20xx after being contacted by the irs and finding out that pull tabs are considered ubi the org claims that they no longer sell pull-tabs they now sell games called games these games are a hybrid between a motto event and pull-tabs law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1 c - d ii of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals in revrul_64_182 1964_1_cb_186 the irs ruled that an organization qualified for exemption under sec_501 where it used proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations form acrev page -4- department of the treasury - internal_revenue_service 886a f department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended tin ein 20xx12 20xx12 in p l l scholarshi82_tc_196 a sec_501 organization conducted motto games at a commercial lounge two of the board members were also owners of the commercial lounge and a board member was an accountant and director of the commercial lounge the commercial lounge sold beverages to motto players the only expenses paid from the amounts collected for participation in the motto games are those directly related to the operation of the motto games such as prizes the purchase of supplies accounting fees etc sales of food and beverages are solicited and made to the motto players by employees of the commercial lounge proceeds from such sales are retained by the commercial lounge separate and distinct from the proceeds of the motto games the tax_court noted that the petitioner engaged in no exempt_activities and that the motto games were conducted in a commercial lounge owned by the organization’s director the court ruled that the scholarship fund was not operated exclusively for exempt purposes in 28_tc_1128 a sec_501 organization conducted motto games as its principle activity its stated purpose was to promote lawful forms of entertainment and amusement to acquire funds and financial assistance for the care and assistance of needy children and children’s institutions its charitable function consisted of contributions to charitable institutions of amounts that were insubstantial when compared to gross_receipts from the motto games for the two years under consideration the percentage of gross motto receipts that was distributed for charitable purposes was and the court held that the organization did not qualify for exemption under sec_501 because it did not operate any charitable institutions and its principal activity was the profitable operation of motto games on a business or commercial basis in better business bureau of washington d c inc v united_states supra the court found that the organization had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1 -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d gi prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 cch dec link big_number 92_tc_1053 cch dec link big_number private form acrev page -5- department of the treasury - internal_revenue_service f a department of the treasury - tntemal revenue service om name of taxpayer org explanation of items 20xx12 schedule no or exhibit year period ended tin ein 20xx12 benefits include an advantage profit fruit privilege gain or interest 78_tc_280 cch dec link big_number an organization must operate exclusively for tax-exempt purposes u s c sec_501 c f_r sec_1_501_c_3_-1 an organization's tax-exempt status will not be revoked for providing incidental while serving an exempt_purpose 92_tc_1053 but a single substantial non-exempt purpose served by the organization does nullify the organization's tax exemption regardless of the quantity or substance of its tax-exempt purposes id pincite see also c f_r sec_1_501_c_3_-1 same an organization does not operate exclusively for tax-exempt purposes if it serves a private rather than a public interest easter house v united_states cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 see also c f_r sec_1_501_c_3_-1 same this requirement applies to the organization's actual not purported purposes american campaign academy t c pincite in 70_tc_1037 the court held previously that tax-exempt status is to be denied to organizations that substantially benefit private rather than public interests state law - rent state penal code section k limits the amount for rental of property and overhead to dollar_figuredollar_figure per month the law does not apply to cities that adopt their own ordinances state penal code section a city adopted the provisions of the state penal code for it’s ordinance thereby adopting the dollar_figuredollar_figure per month restriction state penal code section a neither the prohibition on gambling in this chapter nor in chapter commencing with section applies to any motto game that is conducted in a city county or city and county pursuant to an ordinance enacted under section of article iv of the state constitution if the ordinance allows games to be conducted only in accordance with this section and only by organizations exempted from the payment of the bank and corporation tax by sections 23701a 23701b 23701d 23701e f 23701g 23701k w and of the revenue and taxation code and by mobilehome park associations senior citizens organizations and school districts and if the receipts of those games are used only for charitable purposes k with respect to other organizations authorized to conduct motto games pursuant to this section all proceeds derived from a motto game shall be kept in a special fund or account and shall not be commingled with any other fund or account proceeds are the receipts of motto - form acrev 4-c8 page -6- department of the treasury - internal_revenue_service a ef department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx12 tin ein 20xx12 games conducted by organizations not within subdivision j those proceeds shall be used only for charitable purposes except as follows _ the proceeds may be used for prizes a except as provided in subparagraph b a portion of the proceeds not to exceed percent of the proceeds before the deduction for prizes or two thousand dollars dollar_figuredollar_figure per month whichever is less may be used for the rental of property and for overhead including the purchase of motto equipment administrative expenses security equipment and security personnel final-reg tax-regs sec_1_513-5 certain motto games not unrelated_trade_or_business _ sec_1_513-5 certain motto games not unrelated_trade_or_business a in general -under sec_513 and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade_or_business that consists of conducting motto games as defined in paragraph d of this section c limitations respect to any motto game conducted in violation of state or local law motto games must be legal -paragraph a of this section shall not apply with no commercial competition -paragraph a of this section shall not apply with ' b exception -the provisions of this section shall not apply with respect to any motto _game otherwise excluded from the term unrelated_trade_or_business by reason of sec_513 and sec_1_513-1 relating to trades_or_businesses in which substantially_all the work is performed without compensation respect to any motto game conducted in a jurisdiction in which motto games are ordinarily carried out on a commercial basis motto games are ordinarily carried out on a commercial basis within a jurisdiction if they are regularly carried on within the meaning of sec_1 c by for-profit organizations in any part of that jurisdiction normally the entire state will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis however if state law permits local jurisdictions to determine whether motto games may be conducted by for-profit organizations or if state law limits or confines the conduct of motto games by for-profit organizations to specific local jurisdictions then the local jurisdiction will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a - commercial basis page -7- form acrev department of the treasury - internal_revenue_service form 886a department of the treasury - itemal revenue service _ name of taxpayer org explanation of items 20xx12 schedule no or exhibit year period ended tin ein 20xx12 examples -the application of this paragraph is illustrated by the examples that follow in each example it is assumed that the motto games referred to are operated by individuals who are compensated for their services accordingly none of the motto games would be excluded from the term unrelated_trade_or_business under sec_513 example church z a tax-exempt_organization conducts weekly motto games in state o state and local laws in state o expressly provide that motto games may be conducted by tax-exempt organizations motto games are not conducted in state o by any for-profit businesses since z's motto games are not conducted in violation of state or local law and are not the type of activity ordinarily carried out on a commercial basis in state o z's motto games do not constitute unrelated_trade_or_business example rescue squad x a tax-exempt_organization conducts weekly motto games in state m state m has a statutory provision that prohibits all forms of gambling including motto games however that law generally is not enforced by state officials against local charitable organizations such as x that conduct motto games to raise funds since motto games are illegal under state law x's motto games constitute unrelated_trade_or_business regardless of the degree to which the state law is enforced compensated workers - security guards in south community ass'n v c lr u s tax ct 20xx it was found that paid security guards were considered compensated workers the fact that the security guards who worked in the gaming operation were independent contractors rather than employees was irrelevant and security guards were part of the workforce of gaming operations the role of the security guards as we see it was to prevent a robbery from being attempted in the first place primarily by virtue of their physical presence at the sites of the motto games and the instant pull-tab ticket sales we consider the security guards to be part of the workforce of the gaming operation cf 696_f2d_372 5th cir concluding that a bartender's services on motto night were connected with the carrying on of the motto games although the bar was down the hall from the games affg t c memo and conclude that the security guards worked in the gaming operation for purposes of the substantially_all test department of the treasury - intemal revenue service in julius m israel lodge of b’nai b’rith no v commissioner t c memo aff'd 98_f3d_190 cir it was held that instant motto or pull-tabs do not meet the exception of motto games as stated in sec_513 of the internal_revenue_code the case held that income from such games did constitute unrelated_business_income which was subject_to tax form 886-arev page -8- fe department of the treasury - intemal revenue service 886a name of t org e ampayn ein explanation of items tin schedule no or exhibit year period ended 20xx12 20xx12 taxpayer’s position the organization has requested a managerial conference as far as the pull-tabs are concerned the organization feels that since they are not calling them pull-tabs anymore the sell of these articles should not be considered ubi government’s position based on the facts of the examination org does not qualify for tax-exempt status under sec_501 because the organization did not engage primarily in activities that served an exempt_purpose although the organization’s articles state that org will provide educational materials to indigent women regarding the risks of breast cancer the means available for the diagnosis and treatment it will contract with counselors to provide both pre and post operative counseling for indigent women who are dealing with breast cancer and it’s aftermath it will assist local public school children with health related educational programs and such other charitable activities as may be approved by the board_of directors this-is not the case the organization primarily exists to hold weekly motto sessions and virtually no charitable donations are made by the organization the contributions that are made primarily satisfy the local licensing requirement that contributions be made to local charities conducting motto games while making no significant charitable donations or substantially serving an exempt_purpose suggests that more than an insubstantial part of an organization’s activities is not in furtherance of exempt purposes an organization will not be regarded as exempt if more than an insubstantial part of its activities is not in furtherance of exempt purposes see sec_1_501_c_3_-1 the organization’s sole activity is the operation of the motto game with the stated intention of turning over any excess funds to charity all of your support was received as a result of the motto activity and substantially_all of your disbursements were for prizes and operating_expenses less than of your total funds were distributed to charity over a three year period such minimal disbursements cannot be viewed as commensurate in scope with your financial resources in order to be exempt under sec_501 an organization must be organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes etc an organization that conducts motto games may be exempt under sec_501 if it uses the proceeds from motto to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations see revrul_64_182 c b in the years 20xx thru 20xx the organization had dollar_figuredollar_figure in gross_receipts out of this dollar_figuredollar_figure was donated to charity this represents less than of total gross_receipts in reference to the organization’s charitable giving in 20xx an article in co-8 dated july 20xx referred to the amount given to co-9 as an intra-p o box donation as the organizations have the same address ‘ the service does not feel that org’s donations represent a charitable program commensurate in scope with its financial resources as stated in revrul_64_182 c b form acrev page -9- department of the treasury - internal_revenue_service 886a department of the treasury - internal_revenue_service form onm name of taxpayer org schedule no or a exhibit year period ended explanation of items tin ein 20xx12 20xx12 in 28_tc_1128 an organization’s charitable function consisted of contributions to charitable institutions of amounts that were insubstantial when compared to gross_receipts from the motto games the court held that the organization did not qualify for exemption under sec_501 because it did not operate any charitable institutions and its principal activity was the profitable operation of motto games on a business or commercial basis case p l l scholarshi82_tc_196 is another example of a motto organization revoked for no charitable program or activity in place this case differs slightly from org in that it was shown that the motto operation was primarily setup to bring income in the form of sales of beverages to the owners of the commercial lounge the basis for revocation was still largely dependent on the fact that no charitable program or exempt activity was supported by the motto operation the organization is operated similar to the organizations described in help the children v commissioner and p l l scholarship fund v commissioner these cases involved organizations engaged primarily in fund raising activities through motto games the courts held that neither organization qualified for exemption under sec_501 c of the internal_revenue_code because they were not operated for an exempt_purpose state penal code section k limits the amount for rental of property and overhead to dollar_figuredollar_figure per month the organization paid dollar_figuredollar_figure in 20xx which is dollar_figuredollar_figure per month which is over times the legal limit in 20xx the organization paid dollar_figuredollar_figure or dollar_figuredollar_figure per month which is over times the legal limit per sec_513 c in able for the motto activities to not be considered ubi the conduct of those activities cannot violate any state or local law reg c states that this reg should be enforced regardless if the state enforces the law or not thus the conducting of a motto game which does not fall into the motto exception is not an exempt activity in 70_tc_1037 the court held previously that tax-exempt status is to be denied to organizations that substantially benefit private rather than public interests paying compensation to individuals whether or not it is classified as electronic reimbursement or security still is considered disqualifying compensation as found in south community ass'n v c lr u s tax ct 20xx where the focus was on the work performed in carrying on such trade_or_business additionally no part of the net_earnings of the organization may inure to the benefit of any private_shareholder_or_individual u s c sec_501 emphasis added see also c f_r sec_1_501_c_3_-1 same thus the extent of the inurement is immaterial 893_f2d_529 2d cir 588_fsupp_693 d d c private_shareholder_or_individual has been construed broadly by the courts as any person having a personal or private page -10- form acrev department of the treasury - intemal revenue service e department of the treasury - internal_revenue_service onm 886a name of taxpayer org explanation of items tin ein schedule no or exhibit year period ended 20xx12 - 20xx12 interest in the activities of the organization including the organization's founder and family 743_f2d_148 3d cir see also c e r sec_1_501_a_-1 a large percentage of the proceeds after payout went to companies that ra-1 is listed as the owner president of or is a partner in as evidenced by the extremely high rents and high rental fees charged to the organization these high payments and fees benefit ra-1 more than the insubstantial contributions made by the organization benefit charities this organization’s officers are all in the employ of ra-1 the organization has not demonstrated that it’s operation has anything to do with educating or treating women with breast cancer as originally stated in their application when they applied for exemption in 70_tc_1037 the court held previously that tax-exempt status is to be denied to organizations that substantially benefit private rather than public interests the organization sold a type of pull-tab that it referred to as game the organization does not consider this device to be a pull-tab that is subject_to ubi the organization purchased theses devices from co-10 state motto services and co-11 in their financial records the organization referred to these items as pull-tabs until they found out that pull-tab sales constituted ubi they are sometimes referred to as event tickets these devices are said to bridge the gap between motto and pull-tabs they are described as including the same features of regular pull-tabs but incorporate a second level of play that provides an additional opportunity to win event ticket winners are determined by some subsequent action such as a drawing of balls typically the last ball drawn on the state motto services website the cards are referred to as a special type of pull-tab that they call game the promotion sheets for each game also carry a warning that the manufacturer cannot be responsible for the legality of the game the definition of a pull-tab - a pull-tab is similar to a scratch off lottery ticket but instead it has a number of windows that are peeled open to reveal a possible prize each box of pull-tabs contains a set amount of prizes usually around of the take therefore each box sold is guaranteed a profit the event or game type tickets retain all of the attributes listed above as well as it features a number or numbers in the motto range that when called by the motto caller entitles the holder to an additional prize form acrev department of the treasury - internal_revenue_service page - 886a f name of t org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service ayer tin ein rg 20xx12 20xx12 the income from the sell of pull-tabs when the exceptions to ubi are not met is taxable the fact that the organization no longer calls them pull-tabs is irrelevant in the organization’s accounting_records as well as the reports that were submitted to the city of city they were called pull-tabs conclusion the companies controlled by ra-1 directly benefit from the operation of the motto games asa result the sole activity of org primarily serves the private interest of these companies because org gives over of it’s after payout proceeds to these companies in the form of various expenses the direct benefit to these companies is substantial all of the officers of org are employees of ra-1 these arrangements causes org to be operated for the benefit of private interest in violation of the restriction on private benefit in paragraph d ii of the section based on these facts and circumstances org is not operated exclusively for exempt purposes and therefore is not described in sec_501 c in a tradition arms length lessee-lessor relationship it is highly unusual for the lessee to give the lessor control of their checking account since the organization’s inception ra-2 a person with ties to co-1 and ra-7 has had check signing authority then for a period in 20xx ra-1 was given check signing authority it should be noted that neither one of these individuals was an officer of the organization because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code the organization has not established that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest sec_1_501_c_3_-1 prohibited private interest include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit gain or interest 78_tc_280 an organization engaged in fund-raising activities through operation of motto games and in 28_tc_1128 the court held that whose actual charitable_contributions consisted of contributions to charitable institutions of insubstantial amounts when compared to the gross_receipts from operation of motto games did not qualify for exemption under sec_501 of the code with respect to certain motto games sec_513 of the code provides that in general the department of the treasury - internal_revenue_service form acrev page - 886a f name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 tin ein 20xx12 term unrelated_trade_or_business does not include any trade_or_business which consists of motto games where distributions of prizes are made so long as the games are not ordinarily carried out on a commercial basis and the conduct of the games does not violate any state or local law as the above-quoted sections of the internal_revenue_code and the applicable regulations indicate in order for an organization to qualify for recognition of exemption from federal_income_tax under sec_501 of the code it must be both organized and operated for one or more of the purposes specified in such section with respect to those charitable organizations whose purpose is to raise funds from the operation of business with the general_public and pay the proceeds service that the organization will be entitled to recognition of exemption under sec_501 of the code so long as it can be shown to be carrying on a charitable program commensurate in scope with its financial resources where the actual payments to charity are an insubstantial amount when compared to its gross_receipts it will not qualify for exemption this conclusion is warranted regardless of the fact that the conduct of the games conforms with the gaming laws of the jurisdiction to charity it is the position of the based on the amount of gross motto income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from motto activities to conduct charitable programs is not commensurate in scope with the financial resources of your motto operation the organization has consistently paid more than seven fold the amount of rent allowed by state law to entities with ties to the organization per reg if a motto game violates state or local law it is considered an unrelated_trade_or_business state state law allows for security personnel to be paid as long as those payments don’t exceed dollar_figuredollar_figure per month along with rental and other administrative cost the amounts paid for private security over dollar_figuredollar_figure per year in addition to the monies paid to individuals classified reimbursements exceeding more than dollar_figuredollar_figure in 20xx constitute paid compensation which makes the motto activities not meet the motto exception to ubi per the code because compensation was paid to these individuals the organization does not meet the substantially_all test of sec_513 since the organization’s activities motto is their only activity do not meet the requirements for motto games under the code they constitute substantial non exempt activity based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective january 20xx alternative position department of the treasury - internal_revenue_service form acrev page - 886a department of the treasury - internal_revenue_service f om name of taxpayer org schedule no or exhibit year period ended explanation of items 20kx12 20xx12 tin ein the-income from the sell of pull-tabs when the exceptions to ubi are not met is taxable the fact that the organization no longer calls them pull-tabs is irrelevant in the organization’s accounting_records as well as the reports that were submitted to the city of city they were called pull-tabs the suppliers still refer to these devices as pull-tabs since these devices contain all of the elements that the court found taxable in julius m israel lodge of b’nai b’rith no v commissioner t c memo their sell institutes ubi department of the treasury - internal_revenue_service form acrev page -
